DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on April 21, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
As noted in prior Office actions, the numbering of claims in the preliminary amendment filed on September 20, 2019 is not in accordance with 37 CFR 1.126 because the claim listing includes two instances of claim 10 and the second instance of claim 10 and claims 11-23 of the claim listing filed on September 20, 2019 have been renumbered as claims 11-24. Accordingly, claims 17-23 of the claim amendment filed on April 21, 2021 have been renumbered as claims 18-24.
Accordingly, claims 1, 3-6, 8, 9, and 18-24 are pending in the application.
Applicant’s remarks filed on April 21, 2021 in response to the non-final rejection mailed on October 22, 2020 have been fully considered.  
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
  
Election/Restrictions
The elected subject matter is Group I (original claims 1-8 and re-numbered claim 18), and the species a), a genetic modification that confers to the cell the ability to oxidize 5-hydroxymethyl-2-furancarboxylic acid (HMFCA) to 5-formyl-2-furoic acid (FFCA) or that increases in the cell the specific activity of an enzyme that oxidizes 
Claims 9 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2020.
Claims 1, 3-6, and 18 are being examined on the merits with claim 6 being examined only to the extent the claim reads on the elected species. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the applicant’s amendment to the specification. 
The objection to the specification for failing to identify sequences with a sequence identifier is withdrawn in view of the applicant’s amendment to the specification. 

In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on April 21, . 

Claim Objections
The objection to the abbreviation “HMF” is withdrawn in view of the applicant’s amendment to claim 5.  

Claim Rejections - 35 USC § 112(b)
Claims 1, 3-6, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 3-6 and 18 dependent therefrom) is indefinite in the recitation of “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity” because it is unclear from the claims and the specification as to the intended enzymatic activity or activities. The examiner has carefully reviewed the specification, however, there is no apparent definition of a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. In accordance with MPEP 2111.01, the examiner has reviewed the prior art for the ordinary and customary meaning that would have been given to the phrase “FDCA decarboxylating monooxygenase specific activity” by those of ordinary skill in the art before the effective filing date. However, the prior art does not appear to describe a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. The reference of de Bont et al. (WO 2017/050815 A1; or “FDCA decarboxylase” or “FDCA decarboxylating dehydrogenase” as converting FDCA to a 5-hydroxy-2-furoic acid product (Figure 1; relevant portion reproduced below for convenience),  

    PNG
    media_image1.png
    326
    458
    media_image1.png
    Greyscale

however, the reference does not disclose a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. Given that neither the specification nor the prior art defines or provides a meaning for a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”, it is the examiner’s position that one of skill in the art would not recognize the intended scope of a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. It is suggested that the applicant clarify the meaning of the phrase at issue. 

RESPONSE TO REMARKS: The applicant argues that claim 1 has been amended to recite “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. The applicant argues that the specific activity of a given enzyme is a term well known in the art and is defined as is the number of enzyme units per mg of total protein. The applicant argues that the claims specify reduction in the specific activity of the FDCA decarboxylating monooxygenase in the cell so as to distinguish 
The applicant’s argument is not found persuasive. The applicant’s amendment to claim 1 is acknowledged. There is no dispute that one of skill in the art would understand the meaning of “specific activity” with reference to a known enzyme. However, this is not the basis of the rejection – the issue is what enzymatic activity or activities that are intended as being encompassed by the phrase “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. As noted above (and in the previous Office action), the prior art of record describes FDCA monooxygenase, FDCA decarboxylase, and FDCA decarboxylating dehydrogenase activities (see, e.g., de Bont et al., cited on the IDS filed on September 20, 2019; Hossain et al., cited on Form PTO-892 mailed on October 22, 2020; and Ran et al., cited on Form PTO-892 mailed on October 22, 2020). However, for the reasons described above, it is unclear from the claims, the specification, and the prior art of record as to what enzymatic activity or activities are encompassed by the phrase “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. 

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


RESPONSE TO REMARKS: The applicant argues that claim 18 does not recite the term “preferably”. The applicant’s argument is not found persuasive because claim 18 (as re-numbered as described above and in previous Office actions) positively recites the term “preferably”. If the applicant has any questions regarding the re-numbering of the claims, the applicant is invited to contact the examiner for discussion. The examiner’s contact information is provided below.  

Claim Rejections - 35 USC § 112(a)
Claims 1, 3, 4, 6, and 18 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a fungal cell comprising a genetic modification that reduces 2,5-furandicarboxylic acid (FDCA) decarboxylase activity in the cell, as compared to a corresponding parent cell lacking the genetic modification, wherein the genetic modification eliminates the expression of an endogenous gene encoding a FDCA decarboxylase by deletion of at least a part of at least one of the promoter and the coding sequence of the gene wherein the endogenous gene in the corresponding parent cell encodes a FDCA decarboxylase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4, and wherein the fungal cell produces FDCA from HMF, does not reasonably provide enablement for all fungal cells as encompassed by the claims. The specification does not enable any person skilled in the 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[p]roduction of FDCA by yeast or filamentous fungi, however, has not been described. Yet, fungal production of FDCA from HMF would offer several intrinsic advantages over the bacterial processes in the art...It is therefore an object of the present invention to provide for fungal cells and their use in processes for the production of FDCA from HMF” (p. 2, lines 16-24) and “…the invention pertains to a cell, preferably a fungal cell comprising a genetic modification. The genetic modification of the cell preferably is at least a genetic modification that reduces or eliminates the specific activity of an enzyme that catalyses the degradation of 2,5-furandicarboxylic acid (FDCA), as compared to a corresponding wild type cell lacking the genetic modification” (p. 13, lines 22-26).
The breadth of the claims: The claims are drawn to a fungal cell comprising a genetic modification that reduces 2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity in the cell, as compared to a corresponding parent cell lacking the genetic modification, wherein the genetic modification eliminates the expression of an endogenous gene encoding a FDCA decarboxylating monooxygenase by deletion of at least a part of at least one of the promoter and the coding sequence of the gene wherein the endogenous gene in the corresponding parent cell encodes a FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4.
As noted above, it is unclear from the claims, the specification, and the prior art of record as to the enzymatic activity or activities that is/are encompassed by the recitation of a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”.
Also, while the asserted utility of the claimed fungal cell is for the production of FDCA from HMF, there is no limitation in the claims that the claimed fungal cell has the ability to produce FDCA from HMF. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses a single working example of the claimed fungal cell – a Penicillium brasilianum having a deletion of a gene encoding a FDCA decarboxylase comprising the amino acid sequence of SEQ ID NO: 4, and optionally being transformed with expression vectors comprising polynucleotides encoding a HMFCA dehydrogenase comprising the amino acid sequence of SEQ ID NO: 1 or 2. 

While the asserted utility of the claimed fungal cell is for the production of FDCA from HMF, there is no limitation that the claimed fungal cell has the ability to produce FDCA from HMF and the specification fails to provide direction or guidance regarding how to use those fungal cells that do not produce FDCA from HMF as broadly encompassed by the claims. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
While the prior art of record discloses identifying fungi comprising a gene encoding a FDCA decarboxylase and a fungus (Aspergillus nidulans) comprising a deletion of a gene encoding FDCA decarboxylase (see, e.g., Martins et al., cited on Form PTO-892 mailed on October 22, 2020), the prior art of record fails to disclose an endogenous fungal gene encoding a “FDCA decarboxylating monooxygenase specific activity”. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Methods of identifying fungi comprising a FDCA decarboxylase gene and methods for gene inactivation were known in the art at the time of the invention, given that the prior art does not even recognize the activity of a FDCA 
Also, while the specification discloses a utility for a fungus that produces FDCA from HMF, it was not routine in the art to identify a utility for fungal cells with a reduced activity of a FDCA decarboxylating monooxygenase specific activity that do not produce FDCA from HMF.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues (in relevant part) the independent claim 1 has been amended to recite “wherein the endogenous gene in the corresponding parent cell encodes a FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 
The applicant further argues genetic modification of fungal cells is a process that requires only standard genetic and molecular biology techniques that are generally known in the art. According to the applicant, in view of the guidance and direction provided by the specification, it would not require undue experimentation to inactivate the recited gene in a fungal cell.  
The applicant’s argument is not found persuasive. The applicant’s amendment to claim 1 to limit the scope of fungal cells to those having a corresponding parent cell with an endogenous gene encoding a FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4. The examiner also acknowledges the applicant’s cited guidance and direction provided in the specification. However, as described in detail above (and in the previous Office action), one of skill in the art would not recognize what enzymatic activity or activities is/are encompassed by the recitation of a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”, nor would one of skill in the art recognize how to use those fungi with reduced activity of a FDCA decarboxylating monooxygenase specific activity that do not produce FDCA from HMF. In this case, the applicant’s arguments do not appear to address either of these issues and for the reasons set forth above, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention. 


MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a genus of fungal cells comprising a genetic modification that reduces 2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity in the cell, as compared to a corresponding parent cell lacking the genetic modification, wherein the genetic modification eliminates the expression of an endogenous gene encoding a FDCA decarboxylating monooxygenase by deletion of at 
As noted above, it is unclear from the claims, the specification, and the prior art of record as to the enzymatic activity or activities that is/are encompassed by the recitation of a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”.
Claim 18 is drawn to the cell according to claim 1, wherein the cell is a filamentous fungal cell selected from a genus from the group consisting of: Acremonium, Aspergillus, Aureobasidium, Cryptococcus, Fihbasidium, Fusarium, Humicola, Magnaporthe, Mucor, Mycehophthora, Neocalhmastix, Neurospora, Paecilomyces, Penicillium, Piromyces, Schizophyllum, Talaromyces, Thermoascus, Thielavia, Tolypocladium, Trichoderma, and Ustilago, preferably the cell is a filamentous fungal cell selected from a species from the group consisting of: Aspergillus niger, Aspergillus awamori, Aspergillus foetidus, Aspergillus sojae, Aspergillus fumigatus, Talaromyces emersonii, Aspergillus oryzae, Mycehophthora thermophila, Trichoderma reesei, Penicillium chrysogenum, Penicillium simplicissimum and Penicillium brasihanum; or, wherein the cell is a yeast cell selected from a genus from the group consisting of: Saccharomyces, Kluyveromyces, Candida, Pichia, Schizosaccharomyces, Hansenula, Kloeckera, Schwanniomyces, Yarrowia, Cryptococcus, Debaromyces, Saccharomycecopsis, Saccharomycodes, Wickerhamia, Debayomyces, Hanseniaspora, Ogataea, Kuraishia, Komagataella, Metschnikowia, Williopsis, Nakazawaea, Torulaspora, Bullera, Rhodotorula, and Sporobolomyces, preferably the cell is a yeast cell selected from a species from the group consisting of Kluyveromyces lactis, S. cerevisiae, Hansenula polymorpha, Yarrowia hpolytica, Candida tropicalis and Pichia pastoris.
The specification discloses an actual reduction to practice of a single representative species of the genus of claimed fungal cells – a Penicillium brasilianum having a deletion of a gene encoding a FDCA decarboxylating monooxygenase comprising the amino acid sequence of SEQ ID NO: 4, and optionally being transformed with expression vectors comprising polynucleotides encoding a HMFCA dehydrogenase comprising the amino acid sequence of SEQ ID NO: 1 or 2. 
The prior art of record provides evidence of a high level of unpredictability that fungi comprise an endogenous gene encoding a polypeptide comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4 will have “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity”. For example, the reference of Martins et al. (Microb. Biotechnol. 13:1983-1996, 2020; cited on Form PTO-892 mailed on October 22, 2020) discloses that while Aspergillus nidulans comprises a gene encoding a FDCA decarboxylase that converts FDCA to furoic acid (p. 1990, column 2, top), an analysis revealed that a gene encoding a FDCA decarboxylase was present in only 13 of 25 analyzed genomes (p. 1990, column 1). In the interest of clarity, it is noted that the relevant portion of Martins et al. is directed to a FDCA decarboxylase and not a “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase specific activity” as recited in the claims. However, it is the examiner’s positon that the reference nonetheless supports the unpredictability that a gene present 
Other than the single representative species as set forth above, the specification discloses the following fungal species comprising “orthologues” of Penicillium brasilianum hmfK1 (i.e., SEQ ID NO: 4) – Scedosporium apiospermum, Togninia minima, Stachybotrys chartarum, Sporothrix schenckii, Eutypa lata, Stachybotrys chlorohalonata, Grosmannia clavigera, Cyphellophora europaea, and Byssochlamys spectabilis (specification at pp. 46-48 and 82). However, there is no known or disclosed correlation between a fungus and the presence (or absence) of a gene encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase” and other than the fungal species of P. brasilianum, S. apiospermum, T. minima, S. chartarum, S. schenckii, E. lata, S. chlorohalonata, G. clavigera, C. europaea, and B. spectabilis, the specification fails to provide guidance or direction regarding those fungi – including the fungi expressly recited in claim 18 – that would be expected to comprise an endogenous gene encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase” comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4. 
Given that the claims encompass any genus/species of fungal cell, the specification discloses only a relative few representative species of fungi that comprise a gene encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase”, the high level of unpredictability regarding the presence or absence of an endogenous gene encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase” in a fungus, and the lack of guidance and direction regarding other fungi that are expected 

RESPONSE TO REMARKS: The applicant argues that the specification discloses the sequences of at least ten homologues of the recited sequence and describes that these homologues can be expected to have the same enzymatic function as the one described in the claims based on their sequence identity. The applicant argues that the specification further discloses functional assays that can be used to identify other proteins. According to the applicant, one of skill would recognize that a description of a representative number of species of polynucleotides encompassed by the pending claims has, in fact, been provided by the present specification and one would have reasonably concluded that the inventor had possession of the claimed invention at the effective date of the application.
The applicant’s argument is not found persuasive. The examiner acknowledges the single disclosed representative species along with fungi comprising an orthologous gene encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase” based on sequence identity to SEQ ID NO: 4. However, the claims are unlimited with respect to the fungal genus/species and for the reasons described in detail above, the single representative species and additional fungi comprising orthologs is not considered to be representative of other fungal cells as encompassed by the claims, 
In view of the applicant’s argument regarding functional assays to identify other endogenous genes encoding “2,5-furandicarboxylic acid (FDCA) decarboxylating monooxygenase” in a fungus, it appears the applicant relies on a “make and test” rationale to show possession of the claimed invention. However, according to MPEP 2163.II.3, “An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed”. Thus, such a “make and test” rationale is not sufficient to describe the members of the genus so that one of skill can 'visualize or recognize' the members of the genus. 
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention. 

Claims 1, 3-6, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”. 
Claim 1 (claims 3-6 and 18 dependent therefrom) has been amended to recite “wherein the endogenous gene in the corresponding parent cell encodes a FDCA decarboxylating monooxygenase comprising an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4”. The examiner has reviewed the original application and while there is descriptive support for 70% sequence identity in the context of nucleotide sequences (e.g., paragraph bridging pp. 7-8 of the specification), there is no apparent descriptive support for an amino acid sequence with at least 70% sequence identity to SEQ ID NO: 4. According to the applicant, Table 4A, which shows the sequence identity of the 10 closest orthologues of hmfK1, the lowest of which has 69.8% identity to SEQ ID NO: 4 and thereby provides support for sequences with at least 70% identity to SEQ ID NO: 4. However, the disclosure of specific values of 

Conclusion
Status of the claims:
Claims 1, 3-6, 8, 9 and 18-24 are pending.
Claims 8, 9, and 19-24 are withdrawn from further consideration.
Claims 1, 3-6, and 18 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656